UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 RED POCKET, INC. ,

                               Plaintiff,                      No. 17-CV-5670 (KMK)

                          V.                                           ORDER

 MASSACHUSETTS BAY INSURANCE CO., et
 al.,

                               Defendants.


KENNETH M. KARAS , United States District Judge:

        For the reasons discussed on the record at the Oral Argument on January 15, 2020, the

Court grants summary judgment to Defendant Massachusetts Bay Insurance Company

("MBIC"). The Clerk is respectfully requested to terminate MBIC's Motion for Summary

Judgment against Plaintiff and Plaintiffs Motion for Summary Judgment against MBIC, (Dkt.

Nos. 127, 142), and enter judgment for MBIC as to Plaintiffs claims against MBIC.

        The Court has reserved judgment on the Motions involving Plaintiff and Defendant

Interactive Communications International, Inc. ("INCOMM"). It will issue a written opinion &

order as to those pending Motions, which are not yet terminated. (See Dkt. Nos. 131 , 135.)


SO ORDERED.

DATED:         January 15, 2020
               White Plains, New York

                                                    KENN TH M. KARAS
                                                    UNIT D STATES DISTRICT JUDGE
